Citation Nr: 1541686	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial 10 percent rating, effective April 22, 2008.  In a March 2011 rating decision, the RO increased the disability rating assigned to the service-connected PTSD to 30 percent, effective April 22, 2008.  As the Veteran is in receipt of less than the maximum scheduler rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2009, the Veteran testified at a hearing conducted at the RO by a local hearing officer.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of an April 2011 VA Form 646, submitted by the Veteran's representative, it was asserted that the Veteran attended group therapy on a weekly basis at the Vet Center in Wheeling, West Virginia.  Review of the claims file shows that the most recent Vet Center records on file are dated in March 2009.  Therefore, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete Vet Center records regarding the Veteran dated since March 2009.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (20150; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination evaluating the Veteran's PTSD disability was performed in July 2008.  On the above-cited VA Form 646, it was asserted that the Veteran presently suffered from PTSD symptoms which included social isolation, panic attacks, sleep problems and a complete lack of motivation.  Review of the July 2008 PTSD examination shows that the Veteran denied at that time having panic attacks.  These assertions, to the Board, appear to suggest that the Veteran is claiming that his PTSD had worsened since the July 2008 examination.  Also, the July 2008 PTSD examination included a Global Assessment of Functioning (GAF) Scale score of 60 to 65, while later dated records show GAF scores revealing possibly a greater level of impairment.  See October 2010 mental health note (GAF score of 55).  Therefore, the Board finds that it must remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since March 2009.  After securing the necessary release, the RO should obtain these records, including any Vet Center records dated from March 2009 to the present.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

